681 F.2d 527
UNITED STATES of America, Appellee,v.GJH, an Indian juvenile, Appellant.
No. 82-1478.
United States Court of Appeals,Eighth Circuit.
Submitted June 17, 1982.Decided June 23, 1982.

James M. Rosenbaum, U. S. Atty., Janice M. Symchych, Asst. U. S. Atty., D. Minn., Minneapolis, Minn., for appellee.
Scott F. Tilsen, St. Paul, Minn., for appellant.
Before BRIGHT, McMILLIAN and JOHN R. GIBSON, Circuit Judges.
PER CURIAM.


1
G.J.H., a sixteen-year-old enrolled member of the Red Lake Band of Chippewa Indians, appeals from an order adjudicating him a juvenile delinquent based upon his commission of the crime of voluntary manslaughter, in violation of 18 U.S.C. § 1112. The district court1 sentenced G.J.H. to imprisonment during the period of his minority under 18 U.S.C. § 5037, but recommended parole when the United States Parole Commission feels such action is appropriate.  We affirm the adjudication of delinquency.


2
The incident underlying this adjudication occurred on the Red Lake Indian Reservation in northern Minnesota on December 19, 1981, when the juvenile shot and killed his cousin with a .22 caliber rifle.  As a result of this incident, the United States Attorney filed an information charging G.J.H. with second degree murder, in violation of 18 U.S.C. § 1111.


3
The district court heard the prosecution in a bench trial.  The Government presented its evidence through stipulated facts, and the juvenile testified on his own behalf subject to cross-examination by the prosecution.  After hearing the evidence, the district court made detailed findings of fact and conclusions of law, determining that the Government had failed to prove beyond a reasonable doubt that G.J.H. had acted with malice aforethought in shooting his cousin.  The court concluded, however, that the facts indicated that the defendant had acted in the heat of passion and that the Government established beyond a reasonable doubt the defendant's guilt of the crime of voluntary manslaughter.  See 18 U.S.C. § 1112.  Upon these findings, the district court adjudged G.J.H. a juvenile delinquent and imposed the sentence mentioned above.


4
On this appeal, G.J.H. asserts that he acted in self-defense when firing the gun at his cousin.  He also argues that the adjudication of delinquency rests on insufficient evidence.  We disagree.  We have reviewed the record and the trial court's findings in this case.  The evidence amply supports the findings of the district court.  Accordingly, we affirm the district court's adjudication of G.J.H. as a juvenile delinquent.


5
Affirmed.



1
 The Honorable Edward J. Devitt, United States Senior District Judge for the District of Minnesota